SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October10, 2007 CRITICARE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 39-1501563 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 20925 Crossroads Circle Suite 100 Waukesha, Wisconsin 53186 (Address of principal executive offices) (Zip Code) (262) 798-8282 (Registrant's telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant's Business and Operations Item 1.01Entry into a Material Definitive Agreement In connection with the declassification of the Board of Directors (the "Board") of Criticare Systems, Inc. (the "Company") described in Item5.03 below, the Company entered into an amendment (the "Amendment") to the agreement dated as of April2, 2007 with BlueLine Partners, L.L.C. and its affiliates ("BlueLine").Pursuant to the Amendment, the Company and BlueLine agreed that BlueLine's two nominees on the Board will be nominated for election at the Company's 2007 annual meeting of stockholders for terms expiring at the Company's 2008 annual meeting of stockholders.A copy of the Amendment is filed as Exhibit 99.1 hereto and is incorporated herein by reference. Section 5 – Corporate Governance and Management Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On October 10, 2007, the Board amended the Company's By-Laws to eliminate the Company's classified Board.The declassification of the Board will take effect as of the Company's 2007 annual meeting of stockholders.At that meeting, nominees for total authorized number of directors on the Board will be submitted for election by the stockholders, each to hold office until the 2008 annual meeting of stockholders.A copy of the Company's Restated By-Laws, including the amendments to declassify the Board, is filed as Exhibit 3.1 hereto and is incorporated herein by reference.A press release announcing the declassification of the Board is filed as Exhibit 99.2 hereto. The Company's Restated By-Laws also incorporates a number of other minor and technical amendments, including clarifying when annual meetings of stockholders may be held and stating that notices to stockholders and directors may be provided by any method authorized by law (which may allow electronic notices). Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits (d)Exhibits The following exhibits are filed herewith: Exhibit3.1 – Restated By-Laws of Criticare Systems, Inc. (as amended as of October10,2007). Exhibit99.1 – Amendment to Agreement, dated as of October10, 2007, among Criticare Systems, Inc., BlueLine Catalyst Fund VII, L.P., BlueLinePartners, L.L.C. (a California limited liability company), BlueLine Capital Partners, L.P. and BlueLine Partners, L.L.C. (a Delaware limited liability company). Exhibit99.2 – Press Release of Criticare Systems, Inc., issued October16,2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Criticare Systems, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CRITICARE SYSTEMS, INC. Date:October16, 2007 BY/s/Joel D. Knudson Joel D. Knudson, Chief Financial Officer 3
